USDC IN/ND case 3:20-cv-00079-DRL-MGG document 19 filed 05/27/21 page 1 of 3


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 JEROME A. MILIAN, JR.,

                      Petitioner,

        v.                                        CAUSE NO. 3:20-CV-79 DRL-MGG

 WARDEN,

                      Respondent.

                                    OPINION AND ORDER

      Jerome A. Milian, Jr., a prisoner without a lawyer, filed a habeas corpus petition

challenging the disciplinary decision (MCF-19-9-388) at the Miami Correctional Facility

in which a disciplinary hearing officer (DHO) found him guilty of battery in violation of

Indiana Department of Correction Offense 102. Following a disciplinary hearing, he was

sanctioned with a loss of ninety days earned credit time and a demotion in credit class

      Mr. Milian argues that he is entitled to habeas relief because the hearing officer did

not have sufficient evidence to support a finding of guilt. He contends that he did not use

a weapon; that no one was hurt; and that the video recording merely showed him moving

away from other inmates fighting.

       [T]he findings of a prison disciplinary board [need only] have the support
       of some evidence in the record. This is a lenient standard, requiring no
       more than a modicum of evidence. Even meager proof will suffice, so long
       as the record is not so devoid of evidence that the findings of the
       disciplinary board were without support or otherwise arbitrary. Although
       some evidence is not much, it still must point to the accused’s guilt. It is
       not our province to assess the comparative weight of the evidence
       underlying the disciplinary board’s decision.
USDC IN/ND case 3:20-cv-00079-DRL-MGG document 19 filed 05/27/21 page 2 of 3


Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000).

       Departmental policy defines Offense 201 as “knowingly or intentionally touching

another person in a rude, insolent, or angry manner.” ECF 8-10 at 1. It does not include

the use of a weapon or injury to another person as elements of the offense. Id. The

administrative record includes a conduct report in which a correctional officer

represented that he identified Mr. Milian striking other inmates on a video surveillance

recording. ECF 8-1. It also includes a video surveillance recording and screenshots from

that recording that are consistent with the conduct report. ECF 10, ECF 11, ECF 13. The

conduct report, the video surveillance recording, and the screenshots constitute some

evidence that Mr. Milian committed battery as defined by departmental policy.

Therefore, the claim that the hearing officer did not have sufficient evidence to find Mr.

Milian guilty of battery is not a basis for habeas relief.

       Mr. Milian also argues that he is entitled to habeas relief because correctional staff

did not notify him within twenty-four hours of the disciplinary hearing. To satisfy

procedural due process, “written notice of the charges must be given to the disciplinary-

action defendant in order to inform him of the charges and to enable him to marshal the

facts and prepare a defense.” Wolff v. McDonnell, 418 U.S. 539, 564 (1974). This notice must

be given no less than twenty-four hours before the hearing. Id. On September 17, 2019,

Mr. Milian received the conduct report. ECF 8-1. The disciplinary hearing took place two

weeks later on October 3, 3019. ECF 8-5. Because Mr. Milian received adequate notice of

the charges before the hearing, this claim is not a basis for habeas relief.




                                               2
USDC IN/ND case 3:20-cv-00079-DRL-MGG document 19 filed 05/27/21 page 3 of 3


       Because Mr. Milian has not asserted a valid claim for habeas relief, the habeas

petition is denied. If Mr. Milian wants to appeal this decision, he does not need a

certificate of appealability because he is challenging a prison disciplinary proceeding. See

Evans v. Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009). However, he may not proceed in

forma pauperis on appeal because the court finds pursuant to 28 U.S.C. § 1915(a)(3) that an

appeal in this case could not be taken in good faith.

       For these reasons, the court:

       (1) DENIES the habeas corpus petition (ECF 1);

       (2) DIRECTS the clerk to enter judgment and close this case; and

       (3) DENIES Jerome A. Milian, Jr., leave to proceed in forma pauperis on appeal.

       SO ORDERED.

       May 27, 2021                              s/ Damon R. Leichty
                                                 Judge, United States District Court




                                             3
